Citation Nr: 1205063	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-15 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA pension benefits in the amount of $40,962.00, to include the issue of whether the request for waiver was timely filed.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 decision of the Committee on Waivers and Compromises (COW) of the Debt Management Center (DMC) in Fort Snelling, Minnesota, which denied the Veteran's request for waiver of recovery of an overpayment of VA pension benefits on the basis that his request for waiver was not timely filed.  In January 2010, the Veteran filed a notice of disagreement (NOD).  The Philadelphia RO issued a statement of the case (SOC) in March 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.

In June 2011, the Board remanded the claim on appeal to the RO for the purpose of scheduling the Veteran for a hearing before a Veterans Law Judge at the RO.  An October 2011 letter informed him that his hearing was scheduled for November 2011.  However, in correspondence received in November 2011, the Veteran cancelled his Board hearing request.  

For the reasons expressed below, the matter on appeal-expanded to include the issue of whether the Veteran's waiver request was timely, as explained-is, again, being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Initially, the Board points out that while the RO has captioned the claim as entitlement to a waiver of overpayment on the merits, the underlying issue, and the issue actually adjudicated, is whether the request for waiver was timely filed.
Accordingly, the Board has recharacterized the matter on appeal as reflected on the title page, and RO adjudication of the expanded claim, in the first instance, is warranted.  The Board also finds that additional action on the expanded claim is needed.

Under the applicable criteria, a request for waiver of indebtedness shall only be considered if it is made within 180 days following the date of notification of indebtedness by VA to the debtor.  The 180-day period may be extended if the individual requesting a waiver demonstrates to the Chairperson of the COW that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

The United States Court of Appeals for Veterans Claims has held that 38 U.S.C.A. § 5302(a) requires that VA specify the preliminary determination as to the amount of debt in the notification of indebtedness, and that such notification is the event which triggers the 180-day time limit to request a waiver.  See Narron v. West, 13 Vet. App. 223 (1999).

In any waiver decision involving a debt under DMC jurisdiction, where timeliness of the waiver request is at issue, the DMC is to provide: (1) verification in the form of a signed, written certification from DMC management identifying the date of dispatch of the initial notice of indebtedness and right to request waiver; (2) a printout of the screen from Centralized Accounts Receivable Online System (CAROLS) that indicates the date of dispatch of the DMC's initial notice to the debtor with a statement that explains the details of the screen and a copy of the type of form letter sent to the debtor; and (3) a copy of any correspondence received from the debtor in response to the initial notice of indebtedness and right to request waiver.  The COW is to make the written declaration, the CAROLS screen printout (with the statement of explanation), the copy of the VA form letter sent to the debtor, and the copy of the debtor's response a part of the permanent record.  See OF BULLETIN 99.GC1.04 (May 14, 1999), from the Acting Associate Deputy Assistant Secretary for Financial Policy.

In this case, in a letter of September 4, 1997, the Veteran was notified that his disability pension was terminated effective September 1, 2003, because his countable income level was too high.  He was also notified that an overpayment had been created, and that he would soon be notified of how much he had been overpaid and how the debt could be repaid.

On September 16, 2007, the Veteran was notified that the amount of his overpayment was $40,962.00, and was advised of his repayment options.  The Veteran was informed that he had the right to request a waiver.  Information regarding this option was provided in an enclosure entitled, "Notice of Rights and Obligation."  This enclosure is not of record.

In November 2009, the Veteran requested a waiver of overpayment.  In a December 2009 decision of the DMC, his request was denied due to the fact that it was not received within 180 days from the date of notification of the debt, and the present appeal ensued.  

While DMC's initial notice of indebtedness and right to request waiver form letters, dated from September 2007, are associated with the claims file, the Board cannot point to any document of record providing actual notification given to the Veteran that he had 180 days to file his waiver request.  Neither of the September 2007 letters references the 180 day time limit.  The enclosures to the September 2007, critical to resolving the issue on appeal, are not of record.  Therefore, a remand is necessary to fulfill the requirements of OF BULLETIN 99.GC1.04.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1. The RO should obtain, and associate with the claims file, copies of all available records related to the matter on appeal held by the DMC or other appropriate repository of records, to include the Philadelphia RO. These records should include a copy of the September 2007 enclosures reportedly sent to the Veteran regarding his right to request a waiver.

If a copy of this letter cannot be obtained, the RO should obtain (1) verification in the form of a signed, written certification from the DMC identifying the date of dispatch of the initial notice of indebtedness and right to request waiver enclosure (wherein the Veteran was advised that he had 180 days to file his waiver request), and when and where it was sent and whether it was returned as undeliverable; and (2) a printout of the screen from the CAROLS that reflects the date of dispatch of the DMC's initial notice to the appellant with a statement that explains the details of the screen and a copy of the type of form letter sent to the appellant.  See OF BULLETIN 99.GC1.04 (May 14, 1999).

2.  To help avoid further remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the COW should adjudicate the expanded claim on appeal in light of all pertinent evidence and legal authority.  The COW should specifically discuss whether the Veteran's waiver request was timely filed, and if so, whether the Veteran is entitled to waiver of recovery of the overpayment in question.  

4.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E, MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



